Title: John Thornton’s Statement, 20 February 1778
From: Thornton, John
To: 


Franklin trusted and esteemed William Carmichael. This document, if it is to be believed, shows how far the trust was misplaced. Anything that Major Thornton says must be taken with a grain of salt, for his character was not widely admired. He seems, furthermore, to be an odd confidant for Carmichael to have chosen in Nantes; the only other scrap of information we have about their days together there is that John Ross, at Carmichael’s instigation, had the Major to dinner “to make him drunk, to show what sort of a Secretary Mr. Lee trusted.” But the indications are that Thornton is here at least approximating the truth. Carmichael, while waiting for his ship, unquestionably provided fuel for gossip; and word of what he was doing got back to Paris. “It is inconceivable the mischief this man has been the cause of by telling untruths from one to another,” William Lee wrote his brother Richard Henry in early February, “whispering and insinuating what never happened or was said, . . . for no end that I conceive but a natural delight in mischief. If he will give under his hand plain and specific charges against any one, it may perhaps be worth attention; but otherways what is said in dubious terms or whispered, should be totally disregarded. This would be my advice even if he was to attempt a charge against a man I have the worst opinion of.” Specific charges against Deane, though couched in much more circumspect tones than here, were just what Carmichael was soon giving Congress.
 
Paris Feby. 20th 1778
Being sent to Nantes by the Honble. A. Lee Esqr. the 27th of last month to demand from Mr. Carmichael some Dispatches he had receivd from him in the Spring 1776 for Congress. The two days I stayd there Mr. Carmichael unaskd and unsollicitd  enterd into a long detail of Mr. Dean’s unfriendly and ungenerous treatment to him, said that Mr. Deane was a rascal, and that he had told him so. That Mr. Deane had made use of the public money to his mercantile purposes. That Mr. Deane had told the French Minister that it was not safe to treat with Mr. Lee as he was more attachd to England than to France. That Mr. Deane had wrote to America that Dr. Franklin was growing old, and just signd his name. That the whole burden of the negotiation was thrown upon him. That Dr. Franklin had wrote to Congress that he could not account for Mr. Lee’s extraordinary conduct, but that he was in a state of insanity. That he knew Mr. Deane had several shares in Ships, and in the goods sent out in them, and some of them in conjunction and fitting out by Mr. Jonathan Williams. That he had tricked him out of a consignment of £400000. That he had wrote to several commercial countries arguing their consignments. That Mr. Deane hopd by this underhand dealing with the French Ministers, to have vexd and obligd Mr. Lee to go to Spain, that he might then make use of the public money with impunity. That Mr. Lee was never consulted in things of consequence, that Dr. F———n and Mr. D———ne transactd the business without his concurrence. That he woud have calld Mr. Deane to an account before he left Paris, but he wantd a letter from Dr. F———n and Mr. D———ne with an approbation of his conduct, and a recommendation to Congress, that as he had now obtaind that he woud publish Mr. Deanes conduct and represent him to Congress the vilain he was. Mr. Carmichael’s abuses of Mr. D———ne were so bad that I cannot think to commit them to paper: and from a conversation I have had with Mr. Lloyd and Mr. Stevenson upon the matter, I found he had had similar ones with them.
J. Thornton
True Copy Ludwell Lee
